






EAGLE ROCK ENERGY PARTNERS
LONG TERM INCENTIVE PLAN
(As Amended and Restated June 24, 2014)


PERFORMANCE UNIT AGREEMENT


This Performance Unit Agreement (this “Agreement”) is made and entered into by
and between Eagle Rock Energy G&P LLC, a Delaware limited liability company (the
“General Partner”), and [_____________________] (the “Service Provider”). This
Agreement is effective as of the [_____] day of [________________], 20[__] (the
“Date of Grant”). Capitalized terms used in this Agreement but not otherwise
defined herein shall have the meanings ascribed to such terms in Exhibit A
attached hereto or in the Plan (as defined below), unless the context requires
otherwise.
W I T N E S S E T H:
WHEREAS, Eagle Rock Energy Partners, L.P., a Delaware limited partnership (the
“Partnership”), has adopted the Eagle Rock Energy Partners Long Term Incentive
Plan, as amended and restated June 24, 2014 (the “Plan”) to, among other things,
attract, retain and motivate certain employees, officers and directors of the
Partnership, ERGP, the General Partner and their respective Affiliates
(collectively, the “Partnership Entities,” which term shall include any
successor to the Partnership, ERGP or the General Partner and any other entity
that is an Affiliate of such successor entity or entities); and
WHEREAS, the Board has authorized the grant of performance units, or phantom
units subject to performance conditions, under the Plan to employees, officers
and directors as part of their compensation for services provided to the
Partnership Entities.
NOW, THEREFORE, in consideration of the Service Provider’s agreement to provide
or to continue providing services, the Service Provider and the General Partner
agree as follows:
1.    Grant of Performance Units. The General Partner hereby grants to the
Service Provider, effective as of the Date of Grant, an award (the “Award”) of
[___] performance units (the “Target Performance Units”), subject to all of the
terms and conditions set forth in the Plan and this Agreement, whereby each
performance unit represents the right to receive one Unit of the Partnership
(each, a “Performance Unit”); provided, that, depending on the level of
performance determined to be attained with respect to the applicable performance
conditions as described in Sections 4 and 5, the number of Units that may be
earned hereunder in respect of the Award may range from 0% to 200% of the Target
Performance Units then credited to the Service Provider’s Performance Unit
Account (the “Earned Performance Units”), which Earned Performance Units are
also subject to satisfaction of the applicable Continuous Service Requirement.
The Performance Units contemplated in this Agreement are described in the Plan
as Phantom Units subject to restrictions that lapse based on the level of
achievement of performance conditions and a continued service requirement.
2.    Performance Unit Account. Performance Units represent hypothetical Units
and not actual Units. The General Partner shall establish and maintain a
bookkeeping account on its records for the Service Provider (a “Performance Unit
Account”) and shall record in such Performance Unit Account: (a) the number of
Target Performance Units subject to the Award (including any additional Target
Performance Units credited to the Service Provider pursuant to Section 3
hereof), (b) the number of Performance Units that have become




--------------------------------------------------------------------------------




Earned Performance Units, and (c) whether the Continuous Service Requirement
applicable to Earned Performance Units has been satisfied. The Service Provider
shall not have any interest in any fund or specific assets of the Partnership by
reason of this Award or the Performance Unit Account established for the Service
Provider.
3.    Rights of Service Provider. No Units shall be issued to the Service
Provider at the time the grant is made, and the Service Provider shall not be,
nor have any of the rights and privileges of, a unitholder or limited partner of
the Partnership with respect to any Performance Units recorded in the
Performance Unit Account. The Service Provider shall have no voting rights with
respect to the Performance Units. In the event (i) the Partnership pays any
distributions in respect of its outstanding Units, and (ii) on such record date
the Service Provider holds Performance Units granted pursuant to this Agreement
that have not vested and been settled, then the Service Provider’s Performance
Unit Account shall, as of the date such distribution is paid to unitholders of
the Partnership, be credited with an additional number of Performance Units,
rounded down to the nearest whole Unit, equal to (a) the aggregate amount of the
distributions that would have been received by the Service Provider if the
Service Provider were the record owner, as of such record date, of the number of
Units underlying the number of Target Performance Units held in such Service
Provider’s Performance Unit Account as of such record date, divided by (b) the
Fair Market Value of a Unit on the date such distribution is paid to unitholders
of the Partnership; provided, that, if the record date for such distribution
occurs following the last day of the Performance Period but prior to the 12
month anniversary of the last day of the Performance Period, then any
distributions that would have been received by the Service Provider if the
Service Provider were the record owner, as of such date, of the number of Units
underlying the number of Earned Performance Units with respect to which the
Continuous Service Requirement has not been satisfied (i.e., initially 1/3 of
the Earned Performance Units at the end of the Performance Period) as of such
record date shall increase the number of such Earned Performance Units by a
number equal to (a) the aggregate amount of the distributions that would have
been so received by the Service Provider, divided by (b) the Fair Market Value
of a Unit on the date such distribution is paid to the unitholders of the
Partnership. Any additional number of Performance Units credited in accordance
with the preceding sentence shall be added to the number of Target Performance
Units or Earned Performance Units, as applicable held in the Service Provider’s
Performance Unit Account, shall increase the number of the Target Performance
Units or Earned Performance Units, as applicable subject to the Award and shall
be subject to all of the terms and conditions set forth in the Plan and this
Agreement, including without limitation, those performance and other conditions
described in Section 4, that are applicable to Target Performance Units or
Earned Performance Units, as applicable.
4.    Vesting of Performance Units. The Performance Units are restricted in that
they may be forfeited by the Service Provider and in that they may not, except
as otherwise provided in the Plan, be transferred or otherwise disposed of by
the Service Provider. Subject to the terms and conditions of this Agreement, the
forfeiture restrictions on the Performance Units shall lapse, and a number of
Performance Units shall vest and become earned and nonforfeitable based on: (a)
the extent to which the Partnership has satisfied the performance conditions set
forth on Exhibit A, which, along with the corresponding percentage of the Target
Performance Units then credited to the Performance Unit Account that have become
earned in accordance with the table set forth on Exhibit A, shall be determined
by the Committee in its sole discretion (for the avoidance of doubt, such number
of Performance Units that become so earned are referred to herein as Earned
Performance Units); and (b) the Service Provider’s satisfaction of the
Continuous Service Requirement. For purposes of this Award, the “Continuous
Service Requirement” means (i) with respect to 2/3 of the Earned Performance
Units as determined at the end of the Performance Period, the Service Provider’s
continuous active service with the Partnership Entities through the last day of
the Performance Period, and (ii) with respect to the remaining 1/3 of the Earned
Performance Units as determined at the end of the Performance Period (and as may
be subsequently grossed-up for distributions as discussed in Section




--------------------------------------------------------------------------------




3 above), the Service Provider’s continuous active service with the Partnership
Entities through the date that is the 12 month anniversary of the last day of
the Performance Period. Any Performance Units that do not become Earned
Performance Units shall in all events terminate, expire and otherwise be
forfeited by the Service Provider on the last day of the Performance Period.
5.    Effect of Change of Control and Termination of Service.
(a)Change of Control. Notwithstanding any provision herein to the contrary, if a
Change of Control occurs prior to the end of the Performance Period (the date of
such occurrence, the “Change of Control Date”) and the Service Provider has
remained in continuous service with the Partnership Entities through the Change
of Control Date, then, (i) the Service Provider shall be deemed to have earned a
number of Performance Units equal to the number of Earned Performance Units the
Service Provider would have earned in accordance with Section 4, but assuming
that (A) the Performance Period ended on the Change of Control Date, and (B) the
determination of whether, and to what extent, the Partnership has satisfied the
performance conditions set forth on Exhibit A shall be based on actual
performance against the stated criteria through the Change of Control Date; and
(ii) the number of Earned Performance Units determined in accordance with clause
(i) of this Section 5(a) (as may be grossed-up for further distributions in
accordance with Section 3 above) shall become vested and nonforfeitable and the
Continuous Service Requirement with respect to such Earned Performance Units
shall be deemed satisfied if either (A) the Service Provider remains in
continuous active service with the Partnership Entities from the Change of
Control Date through (1) the last day of the Performance Period with respect to
2/3 of the Earned Performance Units, and (2) the date that is the 12 month
anniversary of the last day of the Performance Period, with respect to the
remaining 1/3 of the Earned Performance Units; or (B) the Service Provider’s
employment or service relationship with the Partnership Entities is terminated
on or after the Change of Control Date by a Partnership Entity without Cause or
by the Service Provider for Good Reason; provided, that, if the Continuous
Service Requirement is deemed satisfied by virtue of this clause (B), then the
number of Earned Performance Units with respect to which payment shall be made
pursuant to Section 6 hereof shall be a number equal to the sum of (x) the
product of (i) 2/3 of the total number of Earned Performance Units determined
under this Section 5(a) times (ii) a fraction, the numerator of which is the
number of full months (counting the month in which the Service Provider’s
termination of employment or service relationship occurs as a full month),
beginning with the month in which the Performance Period commences, during which
the Service Provider was employed by, or provided services to, the Partnership
Entities (the “Service Months”), or such greater number up to 24 as determined
by the Committee in its sole discretion, and the denominator of which is 24 and
(y) the product of (i) 1/3 of the total number of Earned Performance Units
determined under this Section 5(a) times (ii) a fraction, the numerator of which
is the Service Months, or such greater number up to 36 as determined by the
Committee in its sole discretion, and the denominator of which is 36; provided
further, that, upon such termination of employment or service, the Service
Provider executes a release of all claims against the Partnership Entities (the
form of which shall be delivered to the Service Provider on the date of
termination) within 45 days following the Service Provider’s date of termination
and does not subsequently revoke such release within the seven (7) day period
following its execution; provided, however, that, if the Service Provider does
not execute such release or executes and later revokes such release, the Service
Provider shall not have satisfied the Continuous Service Requirement pursuant to
this clause (B). Notwithstanding any provision contained herein to the contrary,
if a Change of Control occurs following the last day of the Performance Period
but prior to the date that is the 12 month anniversary of the last day of the
Performance Period, then, the number of Earned Performance Units determined in
accordance with Section 4 with respect to which the Continuous Service
Requirement has not been satisfied as of such Change of Control Date (i.e., 1/3
of the Earned Performance Units at the end of the Performance Period, as
grossed-up for further distributions as provided in Section 3 above) shall
become vested and nonforfeitable and the Continuous Service Requirement with
respect to such Earned Performance Units shall be deemed satisfied if either (i)
the Service Provider




--------------------------------------------------------------------------------




remains in continuous active service with the Partnership Entities from the
Change of Control Date through the date that is the 12 month anniversary of the
last day of the Performance Period; or (ii) the Service Provider’s employment or
service relationship with the Partnership Entities is terminated on or after the
Change of Control Date by a Partnership Entity without Cause or by the Service
Provider for Good Reason; provided, that, if the Continuous Service Requirement
is deemed satisfied by virtue of this clause (ii), then the number of Earned
Performance Units with respect to which payment shall be made pursuant to
Section 6 hereof shall be a number equal to the product of (A) such number of
Earned Performance Units, times (B) a fraction, the numerator of which is the
Service Months, or such greater number up to 36 as determined by the Committee
in its sole discretion, and the denominator of which is 36; provided further,
that, upon such termination of employment or service, the Service Provider
executes a release of all claims against the Partnership Entities (the form of
which shall be delivered to the Service Provider on the date of termination)
within 45 days following the Service Provider’s date of termination and does not
subsequently revoke such release within the seven (7) day period following its
execution; provided, however, that if the Service Provider does not execute such
release or executes and later revokes such release, the Service Provider shall
not have satisfied the Continuous Service Requirement pursuant to this clause
(ii).


(b)Termination Generally. Subject to Sections 5(a) and 5(c), (i) upon
termination of the Service Provider’s employment or other service relationship
with the Partnership Entities prior to the last day of the Performance Period,
all of the Performance Units shall terminate automatically and be cancelled upon
such termination, or (ii) upon termination of the Service Provider’s employment
or other service relationship with the Partnership Entities following the last
day of the Performance Period but prior to the date that is the 12 month
anniversary of the last day of the Performance Period, the number of Earned
Performance Units determined in accordance with Section 4 that remain unvested
because the Continuous Service Requirement with respect to such Earned
Performance Units has not been satisfied as of such date of termination, shall
terminate automatically and be cancelled upon such termination, and , in each
case, neither the Service Provider nor any of his or her heirs, beneficiaries,
executors, administrators or other personal representatives shall have any
rights with respect to such cancelled Performance Units. Notwithstanding the
foregoing, the Committee, in its sole and absolute discretion on such terms and
conditions as it shall determine, may decide in certain situations not otherwise
addressed in Sections 5(a) or 5(c) to vest and make payment with respect to all
or any portion of the Performance Units granted pursuant to this Agreement that
remain outstanding and unvested immediately prior to the Service Provider’s
termination.
  
(c)Termination due to Death or Disability. If the Service Provider’s employment
or service relationship with the Partnership Entities is terminated due to the
Service Provider’s death or Disability (i) prior to the last day of the
Performance Period, then (A) the Service Provider shall be deemed to have earned
a number of Earned Performance Units equal to 100% of the Target Performance
Units then credited to the Service Provider’s Performance Unit Account as of the
date of such termination, and (B) the Continuous Service Requirement with
respect to such Earned Performance Units shall be deemed satisfied and such
number of Earned Performance Units shall be immediately vested and
nonforfeitable as of the date of such termination, or (ii) following the last
day of the Performance Period but prior to the date that is the 12 month
anniversary of the last day of the Performance Period, then the number of Earned
Performance Units determined in accordance with Section 4 that remain unvested
as of the date of such termination shall become immediately vested and
nonforfeitable on such date and the Continuous Service Requirement with respect
to such Earned Performance Units shall be deemed satisfied.


(d)Definitions


i.Cause. The term “Cause” means a determination made in good faith by two-thirds
(2/3) of the Board that the Service Provider (A) willfully and continually
failed




--------------------------------------------------------------------------------




to substantially perform the Service Provider’s duties with the Partnership
Entities (other than a failure resulting from the Service Provider’s incapacity
due to physical or mental illness) which failure continued for a period of at
least thirty (30) days after a written notice of demand for substantial
performance has been delivered to the Service Provider specifying the manner in
which the Service Provider has failed to substantially perform, (B) willfully
engaged in conduct which is demonstrably and materially injurious to the
Partnership Entities, monetarily or otherwise, (C) has been convicted of, or has
plead guilty or nolo contendere to, a misdemeanor involving moral turpitude or a
felony, (D) has committed an act of fraud, or material embezzlement or material
theft, in each case, in the course of the Service Provider’s employment
relationship with the Partnership Entities, or (E) has materially breached (I)
the Service Provider’s duties or obligations to the Partnership Entities under
any applicable common law or the provisions of the governing documents of the
Partnership Entities or (II) any obligations of the Service Provider under any
agreement (including any non-compete, non-solicitation or confidentiality
covenants) entered into between the Service Provider and any Partnership Entity;
provided, however, that no termination of the Service Provider’s services shall
be for Cause as set forth in clause (B), (D) or (E) above until (1) there shall
have been delivered to the Service Provider a copy of a written notice setting
forth that the Service Provider was guilty of the conduct described in clause
(B), (D) or (E) above, as applicable, and specifying the particulars thereof in
detail and (2) the Service Provider shall have been provided an opportunity to
be heard by the Board (with the assistance of the Service Provider’s counsel if
the Service Provider so desires). No act or failure to act on the part of the
Service Provider shall be considered “willful” unless the Service Provider has
intentionally or deliberately acted or failed to act with knowledge that such
action or failure to act was likely to be materially injurious to the
Partnership Entities. Notwithstanding anything contained herein or in the Plan
to the contrary, no failure to perform by the Service Provider after a notice of
termination is given shall constitute Cause.


ii.Change of Control. The term “Change of Control” has the meaning given such
term in the Plan; provided, that, for the avoidance of doubt, a sale or other
disposition by one or more members of the NGP Group of all or substantially all
of their aggregate ownership, as of the Date of Grant, of the Outstanding Equity
and the Outstanding Voting Securities shall not, in and of itself, constitute a
Change of Control for purposes of this Agreement.


iii.Disability. The term “Disability” means (A) a physical or mental impairment
of sufficient severity that, in the opinion of the Board, the Service Provider
is unable to continue performing the duties assigned to the Service Provider
prior to such impairment or the Service Provider’s condition entitles the
Service Provider to disability benefits under any insurance or employee benefit
plan of any Partnership Entity in which the Service Provider participates, and
(B) the impairment or condition is cited by the employing Partnership Entity as
the reason for the Service Provider’s termination.


iv.Good Reason. The term “Good Reason” means the occurrence of any of the
following events or conditions: (A) a change in the Service Provider’s status,
title, position or responsibilities (including reporting responsibilities) which
represents a substantial reduction of the status, title, position or
responsibilities as in effect immediately prior thereto, the assignment to the
Service Provider of any duties or responsibilities that are inconsistent with
such status, title, position or responsibilities, or any removal of the Service
Provider from or failure to reappoint or reelect the Service Provider to any of
such positions, except in




--------------------------------------------------------------------------------




connection with the termination of the Service Provider services for Cause, due
to the Service Provider’s Disability or death, or by the Service Provider
voluntarily without Good Reason, (B) a reduction in the Service Provider’s
annual base salary, (C) a change in the geographic location at which the Service
Provider must perform services (without the consent of the Service Provider) to
a location more than thirty-five (35) miles from the location at which the
Service Provider normally performs such services as of the Date of Grant, except
for reasonably required business travel that is not materially greater than such
travel requirements prior to the Date of Grant, (D) the failure by the
Partnership Entities to continue in effect any material compensation or benefit
plan in which the Service Provider was participating as of the Date of Grant or
to provide the Service Provider with compensation and benefits at least equal
(in terms of benefit levels and/or reward opportunities) to those provided for
under each compensation or employee benefit plan, program and practice as in
effect immediately prior to the Date of Grant (or as in effect following the
Date of Grant, if greater), (E) any material breach by a Partnership Entity of
any provision of the Plan or of any provision of the Service Provider’s
employment agreement, if any, or (F) any purported termination of the Service
Provider’s service relationship for Cause by a Partnership Entity that does not
otherwise comply with the terms of the Plan, this Agreement or the Service
Provider’s employment agreement, if any. In the case of the Service Provider’s
allegation of Good Reason, (1) the Service Provider shall provide notice to the
Committee of the event alleged to constitute Good Reason within 90 days of the
occurrence of such event, (2) the Partnership Entities shall have the
opportunity to remedy the alleged Good Reason event within 30 days from receipt
of notice of such allegation, and (3) if not remedied within that 30-day period,
the Service Provider’s employment or service relationship with the Partnership
Entities shall terminate on the day following the last day of such 30-day
period.


6.    Settlement Date; Manner of Settlement. Payment in respect of Earned
Performance Units for which the applicable Continuous Service Requirement has
been satisfied shall be made no later than 60 days following the last day of the
Performance Period, except that, notwithstanding the foregoing, (a) with respect
to that portion of the Earned Performance Units for which the Continuous Service
Requirement ends on the date that is the 12 month anniversary of the last day of
the Performance Period, payment in respect to such Earned Performance Units
shall be made no later than the 30th day following such 12 month anniversary
date or, in the case of a termination of the Service Provider’s employment or
service by a Partnership Entity without Cause or by the Service Provider for
Good Reason, in either case, following a Change of Control Date that occurs
after the end of the Performance Period but prior to the 12 month anniversary of
the last day of the Performance Period, no later than the 60th day following the
date of such termination; (b) in the event of a Change of Control occurring
prior to the end of the Performance Period, payment in respect to Earned
Performance Units pursuant to Section 5(a) shall be made no later than (i) the
30th day following the last day of the Performance Period or the date that is
the 12 month anniversary of the last day of the Performance Period, whichever is
the applicable vesting date on which the Continuous Service Requirement for such
Earned Performance Units is satisfied, or (ii) if the Service Provider’s
employment or service is terminated following the Change of Control Date either
by a Partnership Entity without Cause or by the Service Provider for Good
Reason, the 60th day following the date of such termination; and (c) in the
event of the Service Provider’s death or Disability, payment in respect of
Performance Units deemed to be earned pursuant to Section 5(c) shall be made no
later than the 30th day following termination of the Service Provider’s
employment or service due to death or Disability. All payments with respect to
Performance Units shall be made in Units. If the settlement of any Performance
Units would yield a fractional Unit, such fractional Unit shall be rounded up to
the next whole Unit. The Service Provider agrees that any Units that he acquires
upon payment of the Performance Units will not be sold or otherwise disposed of
in any manner that would constitute a violation of any applicable federal or
state securities laws, the Plan or the rules, regulations and




--------------------------------------------------------------------------------




other requirements of the U.S. Securities and Exchange Commission (the “SEC”)
and any stock exchange upon which the Units are then listed. The Service
Provider also agrees that any certificates representing the Units acquired under
this Award may bear such legend or legends as the Committee deems appropriate in
order to assure compliance with applicable securities laws. In addition to the
terms and conditions provided herein, the Partnership may require that the
Service Provider make such covenants, agreements, and representations as the
Committee, in its sole discretion, deems advisable in order to comply with any
such laws, rules, regulations, or requirements.
7.    Limitations on Transfer. The Service Provider agrees that he shall not
dispose of (meaning, without limitation, sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of) any Performance Units or other rights
hereby acquired prior to the date the Performance Units are vested and settled.
Any attempted disposition of the Performance Units in violation of the preceding
sentence shall be null and void and the Performance Units that the Service
Provider attempted to dispose of shall be forfeited.
8.    Adjustment. The number of Performance Units granted to the Service
Provider pursuant to this Agreement shall be adjusted to reflect distributions
of the Partnership paid in units, unit splits or other changes in the capital
structure of the Partnership, all in accordance with the Plan. All provisions of
this Agreement shall be applicable to such new or additional or different units
or securities distributed or issued pursuant to the Plan to the same extent that
such provisions are applicable to the units with respect to which they were
distributed or issued.
9.    Violation of Law, Regulation or Rule. The General Partner shall not be
required to deliver any Units hereunder if, upon the advice of counsel for the
General Partner, such acquisition or delivery would violate the Securities Act
of 1933 or any other applicable federal, state, or local law or regulation or
the rules of the exchange upon which the Partnership’s Units are traded.
10.    Copy of Plan. By the execution of this Agreement, the Service Provider
acknowledges receipt of a copy of the Plan.
11.    Notices. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail. Any such
notice required or permitted to be delivered hereunder shall be deemed to be
delivered on the date on which it is personally delivered or, whether actually
received or not, on the third business day (on which banking institutions in the
State of Texas are open) after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address which such person has theretofore specified by written
notice delivered in accordance herewith. The General Partner or the Service
Provider may change at any time and from time to time by written notice to the
other, the address which it or he previously specified for receiving notices.
The General Partner and the Service Provider agree that any notices shall be
given to the General Partner or to the Service Provider at the following
addresses:
General Partner:    Eagle Rock Energy G&P, LLC
Attn: Charles C. Boettcher
P.O. Box 2968
Houston, Texas 77252-2968
Phone: (281) 408-1260
Fax: (281) 715-4142


Service Provider:
At the Service Provider’s current address as shown in the General Partner’s
records.





--------------------------------------------------------------------------------




12.    General Provisions.
(a)    Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of a majority of the Committee with respect thereto and with respect to this
Agreement shall be final and binding upon the Service Provider and the General
Partner.
(b)    No Effect on Service. Nothing in this Agreement or in the Plan shall be
construed as giving the Service Provider the right to be retained in the employ
or service of the Partnership Entities. Furthermore, the Partnership Entities
may at any time terminate the service relationship with the Service Provider
free from any liability or any claim under the Plan or this Agreement, unless
otherwise expressly provided in the Plan, this Agreement or other written
agreement.
(c)    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to conflicts of
law principles thereof.
(d)    Amendments. This Agreement may be amended only by a written agreement
executed by the General Partner and the Service Provider, except that the
Committee may unilaterally waive any conditions or rights under, amend any terms
of, or alter this Agreement provided no such change (other than pursuant to
Section 4(c) or 7(c) of the Plan) materially reduces the rights or benefits of
the Service Provider with respect to the Performance Units without his consent.
(e)    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the General Partner or the Partnership
and upon any person lawfully claiming under the Service Provider.
(f)    Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with regard to the subject matter hereof, and contain
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Performance Units granted hereby. Without
limiting the scope of the preceding sentence, all prior understandings and
agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect.
(g)    No Liability for Good Faith Determinations. Neither the Partnership
Entities nor the members of the Committee and the Board shall be liable for any
act, omission or determination taken or made in good faith with respect to this
Agreement or the Performance Units granted hereunder.
(h)    No Guarantee of Interests. The Board and the Partnership Entities do not
guarantee the Units from loss or depreciation.
(i)    Tax Withholding. Upon any taxable event arising in connection with the
Performance Units, the Partnership Entities shall have the authority and the
right to deduct or withhold, or to require the Service Provider to remit to a
Partnership Entity, an amount sufficient to satisfy all applicable federal,
state and local taxes (including the Service Provider’s employment tax
obligations) required by law to be withheld with respect to such event. In
satisfaction of the foregoing requirement, unless other arrangements have been
made by the Service Provider that are acceptable to the applicable Partnership
Entity and unless otherwise determined by the Board (which such determination
may not be delegated), the General Partner or one of its Affiliates shall
withhold Units otherwise issuable in respect of such Performance Units having a
Fair Market Value on the date of withholding equal to the aggregate amount of
taxes required to be withheld with respect to such event based on the minimum
statutory withholding rates for federal, state, local and foreign income tax and
payroll tax purposes that are applicable to such supplemental taxable income.




--------------------------------------------------------------------------------




(j)    Insider Trading Policy. The terms of the Partnership’s insider trading
policy with respect to Units are incorporated herein by reference.
(k)    Term Validity. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any applicable law, then such provision will be
deemed to be modified to the minimum extent necessary to render it legal, valid
and enforceable; and if such provision cannot be so modified, then this
Agreement will be construed as if not containing the provision held to be
invalid, and the rights and obligations of the parties will be construed and
enforced accordingly. In the event of any conflict between the terms and
conditions of this Agreement and the Plan, the provisions of the Plan shall
control.
(l)    Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
(m)    Gender. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.
(n)    Clawback. Notwithstanding any provisions in the Plan or this Agreement to
the contrary, any portion of the payments and benefits provided under this
Agreement or pursuant to the sale of any Units issued hereunder shall be subject
to any clawback or other recovery by the Partnership Entities to the extent
necessary to comply with applicable law including, without limitation, the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 or any SEC rule.
(o)    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, the Service Provider agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Partnership may be required to deliver (including, without limitation,
prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered by the Partnership. Electronic delivery may be via a Partnership
electronic mail system or by reference to a location on a Partnership intranet
to which the Service Provider has access. The Service Provider hereby consents
to any and all procedures the Partnership has established or may establish for
an electronic signature system for delivery and acceptance of any such documents
that the Partnership may be required to deliver, and agrees that his or her
electronic signature is the same as, and shall have the same force and effect
as, his or her manual signature.
(p)    Section 409A. None of the Performance Units or any other amounts paid or
credited pursuant to this Agreement are intended to constitute or provide for a
deferral of compensation that is subject to Section 409A of the Code. To the
extent that the Committee determines that any Performance Units or other amounts
are not exempt from Section 409A of the Code, the Committee may (but shall not
be required to) amend this Agreement in a manner intended to comply with the
requirements of Section 409A of the Code or an exemption therefrom (including
amendments with retroactive effect), or take any other actions as it deems
necessary or appropriate to (a) exempt the Performance Units or other amounts
from Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Performance Units, or (b) comply with the
requirements of Section 409A of the Code. To the extent applicable, this
Agreement shall be interpreted in accordance with the provisions of Section 409A
of the Code. Notwithstanding anything in this Agreement to the contrary, to the
extent that any payment or benefit hereunder constitutes non-exempt
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
(A) if such payment or benefit would otherwise be payable or distributable
hereunder by reason of the Service Provider’s termination of employment or
service, then all references to the Service Provider’s termination of employment
or service shall be construed to mean a “separation from service” within the




--------------------------------------------------------------------------------




meaning of Treasury Regulation Section 1.409A-1(h) (“Separation From Service”),
and the Service Provider shall not be considered to have a termination of
employment or service unless such termination constitutes a Separation from
Service with respect to the Service Provider, and (B) if such payment or benefit
would otherwise be payable or distributable hereunder upon a Change of Control,
then no such payment or distribution shall be made unless such Change of Control
also constitutes a “change in the ownership of a corporation,” a “change in the
effective control of a corporation,” or a “change in the ownership of a
substantial portion of a corporation’s assets,” in each case, within the meaning
of Treasury Regulation Section 1.409A-3(i)(5), as applied to non-corporate
entities, or unless another payment date in Section 6 that is also a permissible
payment event under Section 409A of the Code earlier occurs. Notwithstanding
anything to the contrary in this Agreement, no amounts payable under this
Agreement on account of the Service Provider’s Separation From Service shall be
paid to the Service Provider prior to the expiration of the six (6) month period
following the Service Provider’s Separation From Service to the extent that the
Partnership Entities determine that paying such amounts prior to the expiration
of such six (6) month period would result in a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amount is
delayed as a result of the preceding sentence, then on the first business day
following the end of the applicable six (6) month period (or such earlier date
upon which such amount may be paid under Section 409A of the Code without
resulting in a prohibited distribution), the amount shall be paid to the Service
Provider.
IN WITNESS WHEREOF, the General Partner has caused this Agreement to be executed
by its officer thereunto duly authorized, and the Service Provider has set his
hand as to the date and year first above written.


EAGLE ROCK ENERGY G&P, LLC




By:    
    
Name:     
    
Title:     




SERVICE PROVIDER




_____________________________________________
[Name]






--------------------------------------------------------------------------------








EXHIBIT A


1.
Definitions

a.
“Beginning Price” means the average volume-weighted closing price per Unit for
the 30 consecutive trading days immediately preceding the first day of the
Performance Period.



b.
“Ending Price” means the average volume-weighted closing price per Unit for the
last 30 consecutive trading days of the Performance Period.



c.
“Performance Peer Group” means the following peer companies, which may be
updated from time to time by the Committee in its sole discretion; provided,
however, that in order to be included in the calculation pursuant to Section 2
of this Exhibit A, a company must remain in the Performance Peer Group on the
last day of the Performance Period:



i.
Atlas Resource Partners;



ii.
Breitburn Energy Partners;



iii.
Constellation Energy Partners;



iv.
EV Energy Partners;



v.
Legacy Reserves;



vi.
Linn Energy;



vii.
LRR Energy;



viii.
Memorial Production Partners;



ix.
Mid-Con Energy Partners;



x.
New Source Energy Partners;



xi.
QR Energy; and



xii.
Vanguard Natural Resources.



d.
“Performance Period” means the period beginning July 1, 2014 and ending June 30,
2016; provided that the Performance Period may end earlier than the stated date
in accordance with Section 5(a) of the Agreement.



e.
“Total Unitholder Return” or “TUR” means, as to the Partnership and each company
in the Performance Peer Group, (i) the Ending Price minus the Beginning Price
plus (ii) any distributions (whether cash or unit-based) made per Unit during
the Performance Period.







--------------------------------------------------------------------------------




2.
Calculation of TUR Ranking. At the end of the Performance Period, the TUR of the
Partnership and of each company in the Performance Peer Group shall be
calculated by the Committee in its good faith discretion. The percentile ranking
of the Partnership’s TUR as compared to the TUR of each member of the
Performance Peer Group, based on the number of members in the Performance Peer
Group on the last day of the Performance Period, shall (except as otherwise
provided in Section 5(c) of the Agreement) determine the percentage of Target
Performance Units then credited to a Service Provider’s Performance Unit Account
that become Earned Performance Units using the table below. The Committee shall
have sole discretion for determining the Partnership’s TUR percentile ranking
and the number of Earned Performance Units, and any such determinations shall be
conclusive. For the avoidance of doubt, in determining the Partnership’s TUR
percentile ranking, the relevant factor in the Committee’s determination is the
percentage of members of the Performance Peer Group for which the TUR of the
Partnership exceeds the TUR of members of the Performance Peer Group over the
Performance Period such that, if the TUR of the Partnership is higher than all
members of the Performance Peer Group over the Performance Period, the
Partnership shall have achieved the 100th percentile ranking by virtue of having
a TUR that is higher than 100% of the Performance Peer Group.

TUR Percentile Ranking within Performance Peer Group over Performance Period
Percentage of Target Performance Units Earned*
100th percentile
200.0%
95th percentile
185.7%
90th percentile
171.4%
85th percentile
157.1%
80th percentile
142.9%
75th percentile
128.6%
70th percentile
114.3%
65th percentile
100.0%
60th percentile
90.0%
55th percentile
80.0%
50th percentile
70.0%
Less than 50th percentile
0.00%



* If the Partnership’s TUR percentile ranking is above the 50th percentile and
between two percentile points in the above table, the actual number of Earned
Performance Units will be calculated using straight line interpolation between
the two such percentile points.




